STEINFELD, Chief Justice
(dissenting).
The opinion declares that the evidence adduced on behalf of the condemnee should have been “ * * * restricted to the damages to the remainder [of the land] occasioned by the use of the portion that was taken.” I respectfully disagree as I believe the correct view was announced in Andrews v. Cox, 129 Conn. 475, 29 A.2d 587 (1942), wherein it was stated:
“But where the use of the land taken constitutes an integral and inseparable part of a single use to which the land taken and other adjoining land is put, the effect of the whole improvement is properly to be considered in estimating the depreciation in value of the remaining land.”
Here, it is impossible separately to ascertain what damages were caused to the un-taken Williams’ land by the proposed use on the taken portion apart from that brought about by the whole project. See Orgel, Valuation under Eminent Domain, Section 55.
Furthermore, we have adopted the rule that the damage to the remainder, if any, must be reduced by the enhancement in its value caused by its relation to the project. See Commonwealth, Department of Highways v. Priest, Ky., 387 S.W.2d 302 (1965), as modified by Commonwealth, Department of Highways v. Eberenz, Ky., 435 S.W.2d 753 (1968). Unless we abandon this rule (which I do not advocate), the majority opinion has given birth to grave inconsistency and unfair treatment of the condemnee.
For these reasons, I respectfully dissent.